Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 10, 1975, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits upon the ground that she lost her employment through misconduct. Claimant’s denial of the employer’s allegation that she failed to adhere to the rules and policies pertaining to the cashing of checks, acceptance of credit cards, ordering of merchandise and lunch hour limits presented questions of fact and credibility. A determination as to misconduct is a factual one and, since the resolution of the issues here were all within the province of the board and were supported by substantial evidence, they must be sustained (Labor Law, § 623; Matter of Lester [Catherwood], 30 AD2d 1025). Claimant’s other contentions concerning the hearing are not supported by the record. Decision affirmed, without costs. Kane, J. P., Mahoney, Main, Larkin and Herlihy, JJ., concur.